Case: 16-16726   Date Filed: 07/31/2017     Page: 1 of 9


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16726
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:16-cv-20851-MGC



JOAQUIN LORENZO,
on Behalf of Himself and All Others Similarly Situated,

                                                   Plaintiff - Appellant,

versus

MILLERCOORS, LLC,
MOLSON COORS BREWING COMPANY,
SABMILLER PLC,

                                                   Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (July 31, 2017)

Before MARCUS, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
               Case: 16-16726   Date Filed: 07/31/2017   Page: 2 of 9


      Joaquin Lorenzo sued the defendants for unjust enrichment, claiming he

overpaid for Coors Light beer on the false pretense that the defendants brewed the

beer exclusively in Colorado using Rocky Mountain spring water. The defendants

each moved to dismiss on both jurisdictional (subject-matter and personal) and

non-jurisdictional grounds. MillerCoors, LLC additionally asked the district court

to take judicial notice of an exhibit purporting to depict the current packaging of

Coors Light.

      The district court summarily granted the motions and request for judicial

notice. Mr. Lorenzo now appeals that decision. Following a review of the record

and the parties’ briefs, we reverse because the district court failed to explain

whether it was dismissing the complaint on jurisdictional or non-jurisdictional

grounds.

                                         I

      Because we write for the parties, we assume their familiarity with the record

and only set forth what is necessary for our decision.        At this stage in the

proceedings, we accept Mr. Lorenzo’s factual allegations as true and view the facts

in the light most favorable to his complaint. See, e.g., Am. United Life Ins. Co. v.

Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007).




                                         2
                 Case: 16-16726   Date Filed: 07/31/2017   Page: 3 of 9


                                          A

       Mr. Lorenzo says he purchased Coors Light beer at a premium price because

he believed that it was brewed exclusively in the Rocky Mountains and made with

Rocky Mountain spring water. See Compl. at 8 ¶ 22. He alleges that specific

advertisements with statements such as “Proudly Brewed in our Rocky Mountain

Tradition,” “When the Mountains Turn Blue It’s as Cold as the Rockies,” “What

Would We Be Without Our Mountains,” “Our Mountain is Brewing the World’s

Most Refreshing Beer,” and “Born in the Rockies” led him and other reasonable

consumers to develop this belief. See id. at 4 ¶ 17, 7 ¶ 20. He also generally

alleges that other unidentified “[a]dvertisements throughout the years have touted

the Coors brand of beers as being ‘brewed with pure Rocky Mountain spring

water.’” Id. at 2 ¶ 9.

       It turns out, however, that although some batches of Coors Light are brewed

in Golden, Colorado, at the base of the Rockies, others are “brewed in various

breweries located throughout the United States.” Id. at 7 ¶ 21. Similarly, Coors

Light allegedly is not actually made using “pure Rocky Mountain spring water.”

Id. at 7 ¶ 21.

       So Mr. Lorenzo filed this state-law unjust-enrichment action in Florida state

court against the defendants for false advertisement. Id. at 8 ¶ 23. Claiming to

have brought this action on behalf of himself and other similarly situated



                                          3
              Case: 16-16726     Date Filed: 07/31/2017   Page: 4 of 9


consumers, Mr. Lorenzo seeks, among other things, restitution and disgorgement

from the defendants as well as an injunction ordering them to engage in a

corrective advertising campaign. See id. at 10–11.

                                          B

      The defendants removed the case to federal district court, and each of them

then filed motions to dismiss the complaint. SABMiller and Molson Coors moved

to dismiss the complaint for lack of personal jurisdiction and for failure to state a

claim. See D.E. 9 (SABMiller); D.E. 10 (Molson Coors). MillerCoors moved to

dismiss for failure to state a claim, and also requested that the district court take

judicial notice of a composite exhibit it filed in support of its motion to dismiss.

See D.E. 11; D.E. 12.

      The district court set the motions for a hearing. A day before the hearing,

MillerCoors filed a notice of supplemental authority directing the district court to a

decision by another district judge within the same district dismissing a similar

lawsuit for lack of Article III standing on the ground that the plaintiffs had not

established that they were injured because they did not specifically allege that the

particular coconut water beverage they purchased (instead of just some batches of

that beverage) “came from somewhere other than Brazil,” D.E. 43-1 at 3, which

was the advertised source of the drink and the premise of the plaintiffs’ false-

advertising claim.



                                          4
               Case: 16-16726     Date Filed: 07/31/2017   Page: 5 of 9


      At the hearing, the defendants argued that Mr. Lorenzo had not established

Article III standing because he failed to allege “that the Coors Light that [he]

purchased was not brewed in Colorado.” D.E. 47 at 6. The defendants also argued

that the complaint failed to state an unjust enrichment claim because it did not

contain an allegation that there “was anything wrong with the Coors Light . . . [Mr.

Lorenzo] purchased”—such as explaining how it was “different from other beer

brewed in Golden, Colorado”—that made “it inequitable for MillerCoors to retain

the money that [he] paid for it.” Id. at 7.

      As we will explain shortly, the district court orally granted the motions to

dismiss, but did not adequately provide the basis for its decision. It also granted

the request for judicial notice without any explanation. The next day, the district

court issued a written order summarily granting the same motions, dismissing the

complaint without prejudice, and directing the clerk to close the case (which would

have required Mr. Lorenzo to re-file a complaint, as opposed to merely filing an

amended complaint). This appeal followed.

                                              II

      The district court’s reason for dismissing Mr. Lorenzo’s complaint is

unclear.    Although it heard the defendants’ jurisdictional arguments and

acknowledged that “jurisdiction is always on the table,” D.E. 47 at 13, the district

court never expressly ruled that it had subject-matter jurisdiction or personal



                                              5
              Case: 16-16726     Date Filed: 07/31/2017    Page: 6 of 9


jurisdiction. And without both, it was powerless to proceed to the merits. See

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998) (subject-matter

jurisdiction); Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382 (1937)

(personal   jurisdiction).     The    district   court,   moreover,    made    several

pronouncements that confounded its basis for dismissal.

      The district court first ruled that there was nothing in the complaint “that

would lead a reasonable defendant to think that [Mr. Lorenzo] [had] established a

cause of action of drinking [the defendants’] beer” and that “show[ed] that the beer

[Mr. Lorenzo specifically] drank was not . . . brewed with mountain water.” D.E.

47 at 13. On its face, this seems to be a merits-based decision that Mr. Lorenzo’s

complaint failed to state (or, as the district court put it, “establish[ ]”) a cause of

action. But, given the defendants’ argument that there was no Article III standing

because the complaint failed to affirmatively allege that the particular Coors Light

beer Mr. Lorenzo bought was not brewed in Colorado or not made with pure

Rocky Mountain spring water, it could also be read as the district court’s

conclusion that it lacked subject-matter jurisdiction.

      The district court’s “second[ ],” id., reason for dismissing the complaint is

equally unclear. The district court concluded that “nothing in [the defendants’] ad

campaign . . . [represented] that [Coors Light] beer was exclusively brewed with

mountain water,” id., and that merely saying that the beer was “born in the



                                          6
              Case: 16-16726     Date Filed: 07/31/2017   Page: 7 of 9


mountains” “would [not] lead [a] reasonable consumer to think [it] is only brewed

from one place ever.” Id. at 14. Again, this seems to be a ruling on the merits.

But if it is, then that would mean the first basis was not on the merits, unless we

are to read the two potentially merits-based reasons as alternative.

      Moreover, neither the first reason nor the second reason expressly touched

upon the subject-matter jurisdiction and personal jurisdiction arguments raised by

one or more of the defendants. And at no point during the hearing did the district

court explain why it granted the request to take judicial notice of the composite

exhibits purporting to depict the complete carton in which Coors Light beer is

packaged, which MillerCoors offered to show that a reasonable consumer would

not have been misled about where the beer is brewed because the package

allegedly states that the company’s “applies its cold-stage brewing process

throughout the country.” D.E. 11 at 9–10.

                                         III

      The old adage is that we can affirm a district court’s decision on “any

ground supported by the record.” Bircoll v. Miami-Dade Cty., 480 F.3d 1072,

1088 n.21 (11th Cir. 2007). That is true, but the part that is often overlooked is

that our decision to do so is discretionary. When potentially challenging questions

are passed on in silence, we have remanded cases to the district court for it to

articulate its reasoning. See, e.g., Mosley v. Ogden Marine, Inc., 480 F.2d 1226,



                                          7
              Case: 16-16726     Date Filed: 07/31/2017   Page: 8 of 9


1226 (5th Cir. 1973) (remanding case to the trial court “for entry of reasons in

support of the granting of appellees’ motion for summary judgment”).        This is

because, when thorny issues are in play, a reasoned order is necessary for us to

“proper[ly] perform[ ] . . . [our] review function.” Clay v. Equifax, Inc., 762 F.2d

952, 957 (11th Cir. 1985) (collecting cases from the former Fifth Circuit and the

Supreme Court in which an order has been vacated and remanded for want of

reasoning).

      “[T]he paramount concern in determining whether to remand [a case] for

entry of an order susceptible of better review is judicial economy.” Id. at 958. In

this case, a more reasoned order would further that interest.

      For starters, the various grounds for dismissal raised by the defendants

warrant different standards of review. See, e.g., McElmurray v. Consol. Gov’t of

Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007) (subject-matter

jurisdiction); Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447

F.3d 1357, 1360 (11th Cir. 2006) (personal jurisdiction); Ashcroft v. Iqbal, 556

U.S. 662, 677–78 (2009) (failure to state a claim).        Some, such as personal

jurisdiction, may even require the district court to allow the plaintiff to present

evidence. See Stubbs, 447 F.3d at 1360.

      The arguments raised are also categorically different from one another. The

defendants have challenged the merits of Mr. Lorenzo’s complaint, as well as the



                                          8
               Case: 16-16726     Date Filed: 07/31/2017    Page: 9 of 9


district court’s subject-matter and personal jurisdiction. These distinct bases for

dismissal potentially present decision-sequencing problems. See Florida Wildlife

Fed'n Inc. v. United States Army Corps of Engineers, No. 14-13392, 2017 WL

2622333, at *12–18 (11th Cir. Jun. 19, 2017) (Tjoflat, J., concurring)

(summarizing Supreme Court precedent on a district court’s discretion to choose

between merits and jurisdictional grounds for dismissal, as well as competing

nonmerits jurisdictional grounds). The sequencing of the decision, in turn, raises

questions about the preclusive effect, if any, of the district court’s order. See, e.g.,

Estevez v. Nabers, 219 F.2d 321, 323 (5th Cir. 1955) (dismissal for failure to

establish Article III standing precludes re-litigation of standing issue unless facts

have changed; but if a second court has jurisdiction, it is not precluded from

adjudicating merits).

      In light of these concerns, we think that remanding this case to the district

court for a reasoned decision, as opposed to speculatively going through

contingencies, best serves judicial economy.

      REVERSED AND REMANDED WITH INSTRUCTION.




                                           9